DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakhrani et al. (US 2004/0231926 A1).
With regard to claim 1, Sakhrani discloses A method of treating a glass cylinder for a piston-cylinder arrangement ([0027]) for reducing the friction of a piston on an inner cylinder wall of the glass cylinder ([0042]), the method comprising: elevating surface energy of glass of an interior bounded by the inner cylinder wall ([0008]) and hence lowering a contact angle of the glass with water (by elevating the surface energy on the glass and reducing the frictional force, the contact angle of the glass would be lowered), wherein the contact angle is lowered by: a gas discharge that acts on the glass at the inner cylinder wall and is generated by an electric or electromagnetic field; or the action of ozone on the glass surface ([0008]).
With regard to claim 2, Sakhrani discloses further comprising contacting the glass with the lowered contact angle with water to form a water film on the glass ([0049], water vapor used as part of the energy source ionizing gas plasma).
With regard to claim 3, Sakhrani discloses wherein the contacting with water is effected by filling the interior with an aqueous active ingredient formulation ([0049]).
With regard to claim 4, Sakhrani discloses wherein at least one of the steps of causing a gas discharge, causing the action of ozone, or contacting with water are repeated at least once ([0055], [0058]).
With regard to claim 5, Sakhrani discloses further comprising filling the interior with an aqueous active ingredient formulation, wherein the formed water film is present on the glass prior to filling ([0042], [0045]).
With regard to claim 6, Sakhrani discloses further comprising placing a piston in the interior such that the formed water film is disposed between the piston and the glass ([0027]).
With regard to claim 7, Sakhrani discloses wherein the contacting comprises introducing water vapor into the interior ([0049], water vapor used as part of the energy source ionizing gas plasma).
With regard to claim 8, Sakhrani discloses wherein the contact angle is lowered by a gas discharge and the gas discharge is effected in an oxygen-containing gas ([0055], [0058]).
With regard to claim 9, Sakhrani discloses wherein the contact angle is lowered by ozone and the ozone is generated by at least one of the processes of: a gas discharge in an oxygen-containing gas; an irradiation with ionizing rays; or a UV irradiation ([0055], [0058]).
With regard to claim 11, Sakhrani discloses wherein the contact angle is lowered by a gas discharge and the gas discharge comprises a corona discharge or a plasma treatment ([0055], [0058]).


Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busardo et al. (US 2016/00052821 A1).
With regard to claim 1, Busardo discloses A method of treating a glass cylinder for a piston-cylinder arrangement for reducing the friction of a piston on an inner cylinder wall of the glass cylinder ([0066], [0067]), the method comprising: elevating surface energy of glass of an interior bounded by the inner cylinder wall and hence lowering a contact angle of the glass with water (abstract, [0003], [0008], [0018]), wherein the contact angle is lowered by: a gas discharge that acts on the glass at the inner cylinder wall and is generated by an electric or electromagnetic field; or the action of ozone on the glass surface (abstract, [0003], [0008], [0018]).
With regard to claim 15, Busardo discloses wherein the inner cylinder wall is free of at least one of silicone or a lubricant (abstract, [0001]-[0003], the glass itself is processed and the method does not include the use of additional lubricants). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12-14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhrani et al. (US 2004/0231926 A1) in view of Busardo et al. (US 2016/00052821 A1).
With regard to claim 10, Sakhrani discloses the claimed invention except for a specific gas discharge pressure.
Busardo teaches having a contact angle lowered by gas discharge (abstract, [0003], [0008], [0018]), and the gas discharge is effected at a gas pressure of at least 100 millibars or at a gas pressure of at most 10 millibars (abstract, [0067]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific gas discharge as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).
With regard to claim 12, Sakhrani discloses the claimed invention except for the specific contact angle. 
Busardo teaches wherein the contact angle of the glass with water in an axial direction of the glass cylinder has a variation, the magnitude of which is lowered by the gas discharge or by the action of ozone (abstract, [0003], [0008], [0018], [0066], [0067]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific contact angle as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).
With regard to claim 13, Sakhrani discloses the claimed invention except for the specific contact angle. 
Busardo teaches further comprising defining a differential of the contact angle of a running surface of the piston and the inside of the cylinder, wherein the gas discharge or the action of ozone is conducted until the contact angle of the glass has fallen to such a degree that the defined differential is attained (abstract, [0003], [0008], [0018], [0066], [0067], contact angle is less than 20 degrees).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific contact angle as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).
With regard to claim 14, Sakhrani discloses the claimed invention except for the specific contact angle. 
Busardo teaches further comprising placing a piston in the interior, wherein a differential is formed between a contact angle of plastic of a running surface of the piston and the glass with the lowered contact angle, the differential being at least 60 degrees (abstract, [0003], [0008], [0018], [0066], [0067], contact angle is less than 20 degrees). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific contact angle as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).
With regard to claim 18, Sakhrani discloses the claimed invention except for a specific contact angle. 
Busardo teaches wherein the lowered contact angle is a contact angle with water of less than 15 degrees ([0066]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific contact angle as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).
With regard to claim 19, Sakhrani discloses the claimed invention except for the specific contact angle dimensions. 
Busardo teaches wherein a variation in the contact angle of the glass with water in a longitudinal direction from one end of the glass cylinder to the other is less than 5° ([0066], [0067], [0069], [0070]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the specific contact angle as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhrani et al. (US 2004/0231926 A1) in view of Ashmead et al. (US 2012/0251748 A1).
With regard to claim 16 and 17, Sakhrani discloses the claimed invention except for a specific storage time. 
Ashmead teaches that prefilled syringes are often stored for up to a few years ([0005], [0006]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakhrani with the storage time as taught by Ashmead for the purpose of having a syringe that can be used in practice without spoiling immediately ([0005], [0006]). 

Claim 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busardo et al. (US 2016/00052821 A1) in view of Sakhrani et al. (US 2004/0231926 A1).
With regard to claim 20, Busardo discloses glass, wherein a surface of the interior of the cylinder is formed by a glass and a contact angle of the surface with water is less than 150 so the surface is hydrophilic ([0066], [0067]).
However, Busardo does not explicitly teach the glass is formed of a cylinder. 
Sakhrani teaches a similar method for treating a glass surface and further teaches that the glass can be formed a glass cylinder ([0027]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Busardo with the glass formed as a cylinder as taught by Sakhrani for the purpose of using the process of reducing piston friction within a syringe ([0027]). 
With regard to claim 21, Busardo discloses a glass component comprising: wherein a surface of the glass of the glass cylinder and a contact angle of the surface with water is less than 150 ([0066], [0067]) so the surface is hydrophilic (abstract); and a greater contact angle with water than the surface of the surface formed by the glass ([0066], [0067]).
Sakhrani teaches a similar method for treating a glass surface and further teaches that the glass can be formed a glass cylinder ([0027]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Busardo with the glass formed as a cylinder as taught by Sakhrani for the purpose of using the process of reducing piston friction within a syringe ([0027]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783